Citation Nr: 0500743	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-25 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948.  He died on July [redacted], 1999, and the appellant is 
the veteran's surviving spouse.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In June 2003, the Board remanded the 
case to the RO for additional development and due process of 
law.  At present, the appellant's case is before the Board 
for appellate review.

The Board further notes in a December 2000 VA form 9 (Appeal 
to Board of Veterans' Appeals), the appellant requested a 
video conference hearing before a Veterans Law Judge.  
Subsequently, the appellant withdrew her request for such 
hearing in a February 2002 statement.  As the appellant's 
request for a hearing on appeal has been withdrawn, the Board 
will proceed with its review on the present record.  See 38 
C.F.R. §§ 20.700-20.702 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on July [redacted], 1999 as a result of cardiac 
arrest due to asystole, ischemic cardiomyopathy, congestive 
heart failure, non-Q wave myocardial infarction, and coronary 
artery disease.

4.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310, 3.312, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to show her entitlement to 
service connection for the cause of the veteran's death via 
the May 2000 rating decision, the October 2000 statement of 
the case (SOC), the October 2002 and June 2003 RO letters, 
and the November 2001 and July 2003 supplemental statements 
of the case (SSOCs).  Specifically, the appellant has been 
informed of the need to provide evidence showing that the 
cause of the veteran's death is related to his active service 
or to a service-connected disability.  In addition, via the 
October 2002 and June 2003 RO letters, and the November 2001 
and July 2003 SSOCs, the appellant was provided with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The notices VA provided to the appellant in October 2002 and 
June 2003, although given after the initial AOJ adjudication 
of the claim (in May 2000), both notices were in fact 
provided by VA prior to the transfer of the appellant's case 
to the Board and the content of the notices and the duty to 
assist letters generally complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Although the VA notice letters that were provided 
to the appellant do not contain the "fourth element" per 
se, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  By the various informational letters, the rating 
decision, the SOC, and the SSOCs, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the appellant's claim discussed herein would 
not be prejudicial error to the appellant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004. 

The veteran's death certificate shows that he died on July 
[redacted], 1999 as a result of cardiac arrest due to asystole, 
ischemic cardiomyopathy, congestive heart failure, non-Q wave 
myocardial infarction, and coronary artery disease.  Other 
significant conditions contributing to the veteran's death 
were respiratory failure, aspiration pneumonia, pericardial 
effusion (probably infected), and renal failure.  At present 
the appellant contends that the cause of the veteran's death 
was secondary to the veteran's service-connected anxiety 
reaction.  In this respect, the Board notes that, at the time 
of the veteran's death, service connection was in effect only 
for anxiety reaction.

With respect to the applicable law, when a veteran dies from 
a service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children or parents.  38 U.S.C.A. 
§ 1310 (West 2002).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 38 
U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2004).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
presumed for certain chronic disorders if manifested within 
one year of separation from service, or other applicable 
presumptive period, such as a cardiovascular disorder.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 

In this case, the record certified to the Board for appellate 
review includes service medical records showing that, in 
December 1945 and January 1946, the veteran was diagnosed 
with acute bronchitis.  Additionally, May 1947 notations show 
the veteran reported fast heart beating, which had become 
more frequent in the recent past.  The examiner, however, 
noted that the attacks described were not typical of 
paroxysmal auricular tachycardia, but resembled more a 
cardiac neurosis.  At this time, the veteran's heart was 
normal in size and shape with no murmurs, normal sounds, and 
rate of 80 raising to 110 after exercise.  The veteran was 
diagnosed with cardiac neurosis and neuro-circulatory 
asthenia.

The post-service medical evidence includes a July 1953 VA 
examination report showing a medical history of thyroid 
problems, nervous stomach, and heart condition.  X-rays taken 
at this time showed hilar shadows and bronchovascular 
markings not increased, clear lungs and pleural fields, 
normal heart and great vessels, normal diaphragms, and no 
substernal enlargement.  In addition, a psychiatric 
examination performed at this time revealed anxiety reaction 
manifested by periodic tachycardia, gastro-intestinal 
disturbances, and headaches.

A March 1955 statement from R. H. Baker, M.D., shows 
examination of the veteran revealed rheumatic heart 
condition, probably of long standing.  A September 1958 
statement from Z. L. Herndon, M.D., shows a diagnosis of 
anxiety reaction, chronic competent, manifested by gastric 
distress, tachycardia, and back and chest pains.  

A February 1964 statement from Charles A. Prater, M.D., 
indicates the veteran was treated for tachycardia and advised 
him to have further studies made.  A January 1964 statement 
from Dr. Baker further notes the veteran was examined in 
February 1955 and presented evidence of a rheumatic heart 
condition, probably long standing, but that a re-examination 
in October 1961 was essentially normal.

At the time of a March 1964 VA examination report the veteran 
was diagnosed with anxiety reaction, chronic, competent, 
manifested by fatigability, stomach distress, heart and chest 
pains, and mild tachycardia.  X-rays revealed hilar shadows 
and bronchovascular markings not increased in prominence, 
lung and pleural fields clear bilaterally, and normal heart 
and great vessels.

Records from the Jellico Hospital and Dr. Prater dated from 
1957 to 1971 describe the treatment the veteran received for 
various health problems, including nervousness and 
instability since 1947, polyarthritis, hypertension, and 
upper-respiratory infections.  These records also include 
February and May 1971 records from Dr. Prater indicating the 
veteran was under treatment in the Armed forces in 1947 for 
paroxysmal auricular tachycardia.  The veteran was under Dr. 
Prater's care at this time and, in his opinion, the veteran's 
nervous instability had increased and was progressive.

Treatment records from a VA Medical Center dated from 1967 to 
1971 describe the treatment the veteran received for anxiety 
reaction and headaches, among other disorders.  

A January 1971 report from Dr. Herndon also shows a diagnosis 
of anxiety reaction, chronic competent, manifested by 
headaches, insomnia, stomach distress, and chest and heart 
pains.    

An August 1972 VA examination report shows a diagnosis of 
anxiety reaction with marked hysterical features.  X-rays 
revealed normal heart and lungs with no active parenchymal 
infiltrates, intact pleural and mediastinal reflexes, and 
normal bones and soft tissues.

October 1974 and August 1975 statements from J. C. Fox, M.D., 
shows tension type anxiety causing extreme nervousness.  And, 
March and July 1975 VA examination reports show anxiety 
reaction, manifested by tachycardia, gastrointestinal 
symptoms, hiatal hernia and headaches.

Records from various private health care providers (HCPs) 
dated from 1986 to 1998 describe the treatment the veteran 
received from these HCPs, which included W. L. Stafford, 
M.D., the Methodist Medical Center, Oak Ridge Urology, B. 
Woodall, M.D., D. D. Dietze, M.D., and J. C. Brockington, 
M.D.  Specifically, these records show the treatment the 
veteran received for squamous cell carcinoma in the back of 
the hand, rheumatoid arthritis, adenocarcinoma of the 
prostate, cardiovascular disease, dementia, depression, 
hypertension, progressive degenerative cerebral disease, 
possible Alzheimer's, and possible brain tumor.  November 
1994 notations show the veteran was seen for acute 
bronchitis.  August 1997 notations show the veteran was 
hospitalized to rule out myocardial infarction.  April 1998 
records from the Methodist Medical Center show the veteran 
was hospitalized to rule out pneumonia.  And, a December 1998 
statement from Dr. Woodall indicates that in 1997 the veteran 
developed dementia, which had progressed rapidly due to 
cortico-baso-ganglionic degeneration.  At this time the 
veteran was bed-bound, in an invalid state, incontinent and 
dependent on tube feeds.

An August 1997 VA examination report diagnosed the veteran 
with probable Alzheimer's disease with dementia, status post 
cardiovascular accident in 1994, status post brain biopsy, 
status post cancer of the prostate, bilateral intentional 
tremors of the upper extremities, and history of 
hypertension.  And, a September 1997 VA examination report 
diagnosed the veteran with dementia of unknown etiology, 
progressive, and major depression without psychotic symptoms.

July 1999 records from the Methodist Medical Center show the 
veteran was admitted on July 16, 1999 for respiratory 
insufficiency, rule out non-Q wave myocardial infarction.  
The veteran, however, died on July [redacted],  1999 of related 
complications.  Subsequently, in September 1999, the 
appellant submitted her claim of entitlement to service 
connection for the cause of the veteran's death.  And, in 
order to ascertain the appellant's entitlement, the RO 
obtained two separate VA medical opinions.

In this respect, a February 2001 VA examination report 
indicates that, in light of the veteran's medical history and 
his 20 year history of anxiety prior to his death, it seemed 
anxiety was the least factor that would have contributed to 
his death.  Other factors contributing to the veteran's death 
included 1) a history of smoking and strong family history of  
heart disease, cancer, diabetes, and stroke; and 2) prior 
history of stroke, prostate cancer, colon cancer, tobacco 
abuse and dementia.  The VA specialist further noted that the 
veteran was very demented and was not able to control his 
secretion, which resulted in aspiration pneumonia.  In sum, 
the VA specialist noted that the veteran's death was due to 
aspiration pneumonia which resulted in cardiopulmonary 
failure, eventual arrest and asystole.  The veteran's anxiety 
was deemed to be the least cause, and highly unlikely to have 
contributed anything to the veteran's death.

Lastly, a January 2003 VA examination report indicates that 
that the veteran's cause of death was a combination of 
respiratory failure due to aspiratory pneumonia and 
congestive heart failure, sepsis with staph, and non-Q 
myocardial infarction with congestive heart failure due to 
coronary artery disease (mainly related to the veteran's age, 
gender and his hypertension, and not to his psychiatric 
disorder).  Also, the veteran had a history of racing heart 
most consistent with sinus tachycardia due to anxiety, which 
has not been related to the cause of death.  The VA 
specialist found that it was most likely that the service-
connected psychiatric disability did not contribute to the 
veteran's death. 

The Board acknowledges the appellant submitted a January 1964 
statement from Dr. Baker, a February 1964 statement from Dr. 
Prater/Jellico Hospital, and a May 1971 statement from Dr. 
Prater.  It is also apparent that the RO has not issued a 
supplemental statement of the case following the receipt of 
these evidence.  The Board, however, finds that the above 
discussed documents are copies of medical records already 
contained in the claims files, which were submitted to VA 
prior to the issuance of the October 2000 statement of the 
case, and November 2001 and July 2003 supplemental statements 
of the case.  As such, the Board's consideration of this 
evidence, given the RO's failure to, once again, review these 
records and issue an additional supplemental statement of the 
case, constitutes harmless error here.

Upon a review of the evidence, the Board finds that there is 
no objective evidence that the veteran had asystole, ischemic 
cardiomyopathy, congestive heart failure, non-Q wave 
myocardial infarction, and/or coronary artery disease during 
his active service.  In addition, the evidence does not 
include and the appellant has not submitted any evidence 
showing that the veteran's cause of death, which was cardiac 
arrest due to asystole, ischemic cardiomyopathy, congestive 
heart failure, non-Q wave myocardial infarction, and coronary 
artery disease, is in any way related to the veteran's 
service or to a service-connected disability.  As a matter of 
fact, the February 2001 and January 2003 VA examination 
report discussed above clearly indicate that the veteran's 
service-connected anxiety reaction was not likely the cause 
of the veteran's death.

In sum, the evidence does not support, or is not in at least 
relative equipoise, as to the appellant's contention that the 
veteran's cause of death is related to the veteran's active 
service or that a service-connected disability caused or 
contributed materially or substantially to the veteran's 
death.

The Board notes that one of the appellant's contentions is 
that the veteran's cause of death was secondary to 
symptomatology the veteran presented during his active 
service, namely fast heart beating.  The evidence, however, 
clearly indicates such fast heart beating was medically 
diagnosed as tachycardia and was linked to the veteran's 
service-connected anxiety (per the July 1953 VA examination 
report, the September 1958 statement from Dr. Herndon, the 
February 1964 statement from Dr. Prater, the January 2003 VA 
examination report, etc.), which has been not found to be 
related to the cause of the veteran's death.

For the foregoing reasons, the Board finds that the evidence 
is not so evenly balanced as to require application of the 
benefit of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  The Board finds that 


the evidence does not support the conclusion that the cause 
of the veteran's death was related to military service, 
either directly or proximately, and thus, the claim of 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


